Order issued November ~, 2012




                                                                             00S055

                                          In The
                                   ourl of Appe.
                                           of at alla .
                                   No. 05-11-01061-CR
                                   No. 05-11-01062-CR

                         ARMANDO FERMIN SOTO, Appellant

                                            V.

                            TIdE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 1
                                  Dallas County, Texas
                    Trial Court Cause Nos. F10-19502-H, F10-19503-H

                                         ORDER
                       Before Justices Richter, Lang-Miers, and Myers

       Based on the Court’s opinion of this date, we GRANT the March 23, 2012 motion of

Valencia Bush for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of

the Court to remove Valencia Bush as counsel of record for appellant. We DIRECT the Clerk

of the Court to send a copy of this order and all future correspondence to Armando Fermin Soto,

No. 1740241, Coffield Unit, 2661 FM 2054, Tennessee C.olony, Texas, 75884.